Case 1:19-cr-00127-WES-PAS Document 11 Filed 10/25/19 Page 1 of 2 PagelD #: 20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

   

UNITED STATES OF AMERICA Criminal Case No. ang ee et
In violation of 18 US.C. §§ 2423(b)&
v 2252(a)(2) mr
CHARLES MORANCEY, a
Defendant.

INFORMATION
The United States Attorney charges that:

COUNT 1
(Travel with Intent to Engage in Illicit Sexual Conduct)

From on or about August 1, 2019 through on or about August 3, 2019, in the
District of Rhode Island, the Western District of Michigan and elsewhere, defendant
CHARLES MORANCEY,
did travel in interstate commerce for the purpose of engaging in any illicit sexual
conduct, as defined in Title 18, United States Code, Section 2423(f), with another person,

In violation of 18 U.S.C. § 2423(b).

 
Case 1:19-cr-00127-WES-PAS Document 11 Filed 10/25/19 Page 2 of 2 PagelD #: 21

COUNT 2
(Receipt of Child Pornography)

On or about July 18, 2019, in the District of Rhode Island, defendant
CHARLES MORANCEY,

knowingly received any visual depiction using any means or facility of interstate or
foreign commerce or that had been shipped or transported in or affecting interstate or
foreign commerce by any means, including by computer, the production of such visual |
depiction involved the use of a minor engaging in sexually explicit conduct and such
visual depiction was of such conduct,

In violation of 18 U.S.C. § 2252(a)(2).

AARON L. WEISMAN
UNITED STATES ATTORNEY

hn Udder

LEE H. VILKER
Assistant U.S. Attorney

 

 

/ 4d f fof _
Ald ‘ott 2204
SANDRA HEBERT
Assistant U.S. Attorney
Deputy Criminal Chief

Date: October | 2019

 
